Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about October 16, 1998, after a fact-finding hearing, which granted an order of protection to petitioner on behalf of her granddaughter, Celina C., an infant, unanimously affirmed, without costs.
A fair preponderance of the evidence supports Family Court’s finding that an order of protection was warranted (see, Family Ct Act § 832). The Family Court had ample reason for rejecting appellant-father’s testimony and crediting the testimony of petitioner-grandmother, who has had legal custody of the subject child since 1990, that appellant-father’s sudden visits at school and to the grandmother’s apartment unannounced upset the child, and appeared to have no legitimate purpose. Appellant-father’s intent to alarm or annoy the child was infer-able from his acts and the strength of the inference was not diminished by his testimony, which, as noted, the court with good reason found wanting in credibility.
In addition, a separate dispositional hearing prior to issuance of the order of protection, was never demanded by appellant-father, nor was one mandated by statute. Moreover, since there was no other legal remedy available to the court for the harassment proved against appellant, and indeed appellant does not suggest any remedy other than issuance of an order of protection, a separate dispositional hearing would have *178served no purpose. Concur — Tom, J. P., Ellerin, Rubin, Saxe and Buckley, JJ.